DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-5, 8-9, 13, 16-18, 20, 23, 27 and 31-36 are pending in the present application.
Claim 1 needs the term “and” after “lipophilically treated pigment powders,”.  Also, “particle agent comprising” should be amended to state “particle agent selected from the group consisting of”.
It is noted that claim 1 does not indent the components for the film-forming tensioning polymer system, or double indent the monomer units within i and ii.  It is recommended that each level of indentation use a different numbering system (e.g., a., i., 1., etc.), and also that each level be indented further than the previous level (see claims filed 1 February 2019 for an example of proper indentation).  For example, the claim could follow the below format:
A cosmetic composition… comprising:
a film-forming… comprising;
a first… units:
at least one… monomers;
(meth)acrylate monomers;
monomers having… thereof; and
monomers having… amines;
a second… units;
at least one… monomers;
at least one… monomer; and
monomers having… amines; and
at least one… powders,
wherein…

Withdrawn Objections/Rejections
The objection to the disclosure is hereby withdrawn in view of the amendment to replace µ with µm, and to replace M2/g with m2/g.
The objection to claims 1, 3-5 and 8 is hereby withdrawn in view of the amendments to the claims.
The rejection of claims 1-5, 8-9, 13, 16-18, 20, 23, 27 and 31-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the claim amendments.
The rejection of claims 1-5, 8-9, 13, 16-18, 20, 23, 27, 31 and 35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 and 28-31 of copending Application No. 15/259,089 in view of Birkel et al. (US 2009/0061004 A1) is moot in view of the ‘089 Application being abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is NEWLY rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 states “said first non-crosslinking polyamide/polyacrylate copolymer comprises a polyvinylcaprolactam/vinylpyrrolidone/dimethylaminoalkyl methacrylate polymer” and then states “and further, wherein…” and states the exact same thing again.  It is unclear whether the first non-crosslinking copolymer comprises two separate copolymers that fall within the same genus, or if the first non-crosslinking copolymer only requires one copolymer within the genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 13, 16, 27, 31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkel et al. (US 2009/0061004 A1).
Birkel et al. disclose cosmetic compositions comprising water, Sipernat 22 LS (hydrophilic precipitated silica), Polyquaternium-68 (copolymer of N-vinylpyrrolidone, N-
Regarding instant claim 2, Birkel et al. disclose that the film-forming ingredient attaches to the hair and the particles are bound to the hair via the film-forming ingredient (i.e., adhesive) ([0060]).
Regarding instant claim 5, Birkel et al. disclose that the particle size of the irregularly shaped particles is preferably 0.5-9 µm ([0061]-[0062]).
Regarding instant claim 8, Birkel et al. disclose irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The SSA of a particle is descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding instant claim 9, the instant specification does not define the term “about”.  Therefore, the compositions according to Birkel et al., which contain a weight ratio of 1:15.2 and 1:18.6, are considered within the range of “about 1:10”.
Regarding instant claims 13 and 16, Birkel et al. disclose 0.1 wt.% Sipernat 22 LS (hydrophilic precipitated silica).
Regarding instant claim 27, Birkel et al. disclose that the products can be in various forms including solution, dispersion and emulsion ([0085]).
Regarding instant claim 31, Birkel et al. disclose water based systems (Examples; Claim 10).
Regarding instant claim 34, Birkel et al. disclose products for styling hair (Claims 1-13).
Response to Arguments
Applicant’s Remarks filed 5 January 2021 have been fully considered but they are not persuasive.  Applicant argues that they cannot find a description or suggestion of the 
The examiner respectfully argues that Birkel et al. disclose that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.%, and further disclose examples comprising a weight ratio of precipitated silica particles to film-forming tensioning polymer system of 1:15.2 and 1:18.6 (Examples 7a and 7b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1).
The teachings of Birkel et al. are discussed above and incorporated herein by reference.
Regarding instant claims 17-18, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that the composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions comprising a mixture of solid materials, wherein one of the solid materials is hydrophilic precipitated silica (Examples 1-7).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Birkel et al. comprising a mixture of the particularly preferred hydrophilic and hydrophobically modified precipitated silica.

Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (US 2009/0061004 A1) as applied to claims 17-18 above, in view of Birman et al. (US 2008/0213322 A1).
The teachings of Birkel et al. are discussed above and incorporated herein by reference.
Birkel et al. teach that the irregularly shaped particle component may also comprise various organic and inorganic pigments ([0064]).  Birkel et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment particles.  However, Birman et al. teach that a number of difficulties may arise in uniformly dispersing pigment particles, especially finely divided pigments.  Untreated, many pigments, for example metal oxides such as iron oxide, titanium dioxide and zinc oxide, have significant surface reactivity which may be attributable to chemical reactivity either covalent or ionic, or to more physical phenomena such as adsorbability or accumulation of surface charge.  Such surface reactivity may interfere with the uniformity of an initial dispersion of the powder or may adversely impact the long-term stability of the end product.  The pigment particles may tend to couple covalently or electrochemically with other ingredients in the formulation or to agglomerate, which is to say to stick to each other in agglomerations or clumps.  The result may be a poor or unacceptable end product or a product which has limited shelf life owing to non-uniformity of color or other properties, agglomeration, a poor, gritty or sandy feel, settling and so on ([0005]).
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished products.  A satisfactory coating should cover each particle completely and more or less uniformly ([0008]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s arguments are the same as above.  Applicant argues that Birman et al. also do not describe or suggest the instantly claimed weight ratio of precipitated silica particles to film-forming tensioning polymer system.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1).
Pernodet et al. teach an aqueous polymeric composition useful for reducing the appearance of fine lines and wrinkles in skin comprising a first polymer that is cationic, such as vinyl caprolactam/vinylpyrrolidone/dimethylaminoethylmethacrylate copolymer (Advantage S), and a second polymer that is cationic, such as vinylpyrrolidone/dimethylaminopropylmethacrylate/methylaminopropyldimethyl methacrylate copolymer (Polyquaternium-55) ([0002], [0006]-[0009], [0037], [0039]; Claims 1-4 and 18).  Pernodet et al. also teach that their polymeric compositions may further comprise thickening agents, such as fumed silica, and pigments ([0046], [0048], and [0050]).  Pernodet et al. further teach that the polymeric compositions may be applied directly to the skin or over or under a foundation or makeup ([0053]).
Pernodet et al. do not explicitly disclose polymeric compositions comprising a hydrophilic non-colloidal particulate agent, as instantly claimed.
However, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material and at least one second solid material ([0061]).  Birkel et al. also teach compositions 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Pernodet et al. wherein the composition comprises hydrophilic and hydrophobic precipitated silica.  Such would have been obvious because Eng et al. and Birkel et al. teach cosmetic compositions comprising hydrophilic and/or hydrophobic precipitated silica.
Regarding instant claim 2, Pernodet et al. teach application to the skin and drying, wherein the polymer creates a mechanical tension across the skin.  Therefore, the polymer necessarily adheres to the skin.
Regarding instant claim 5, Birkel et al. teach that the particle size of the irregularly shaped particles is preferably 0.5-9 µm ([0061]-[0062]).  
Regarding instant claim 8, Birkel et al. teach irregularly shaped particles of hydrophilic silica that have a particle size within the instantly claimed range.  Therefore, the particles would also inherently have a specific surface area that is within the instantly claimed range.
Regarding instant claims1, 9 and 13, Pernodet et al. teach that the composition comprises about 20 to about 40 wt.% of a first polymer, about 1 to about 20 wt.% of a second polymer ([0014]-[0016]), and from about 1 to about 20 wt.% thickening agent and/or about 1 to about 20 wt.% pigment and powder component ([0048], [0050]).  Also, Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% ([0008], [0079]; Claims 7-8, 10), 
Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the optimal amount of precipitated silica to include in the compositions of Pernodet et al.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding instant claim 16-18, Eng et al. teach powdery compositions for making creamy compositions comprising a core-shell particle, a carrier, and a water-soluble liquid and/or substrate, wherein the carrier is particularly a precipitated silica that can be hydrophilic or hydrophobic (Sipernat) ([0053]; Examples 2 and 4; Claims 1 and 9).
Also, Birkel et al. teach that particularly preferred irregularly shaped particles include hydrophilic and hydrophobically modified precipitated silica ([0068]).  Birkel et al. also teach that their composition may comprise a mixture of at least one first solid material 
Regarding instant claim 27, Pernodet et al. teach the polymeric composition is dissolved or dispersed in a solvent system comprising water ([0007], [0011], [0034], [0037], [0039]; Claims 1, 2, 4, 12-13).
Regarding instant claim 31-33 and 36, Pernodet et al. teach an aqueous composition for the treatment of the skin surface (Claims 1-20).
Response to Arguments
Applicant’s Remarks filed 5 January 2021 have been fully considered but they are not persuasive.  Applicant argues that Pernodet provides absolutely no guidance with respect to a specific ratio of precipitated silica particles to film-forming tensioning polymer system.
The examiner respectfully argues that Pernodet et al. teach that the composition comprises about 20 to about 40 wt.% of a first polymer, about 1 to about 20 wt.% of a second polymer ([0014]-[0016]), and from about 1 to about 20 wt.% thickening agent and/or about 1 to about 20 wt.% pigment and powder component ([0048], [0050]).  Also, Birkel et al. teach that the total amount of particles is from 0.005 to 5 wt.% and the total amount of film-forming polymers is from 0.1 to 15 wt.% ([0008], [0079]; Claims 7-8, 10), and further teach examples comprising a weight ratio of precipitated silica particles to film-forming tensioning polymer system of 1:15.2 and 1:18.6 (Examples 7a and 7b).
Therefore, it would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the optimal amount of precipitated silica to include in the compositions of Pernodet et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 above, further in view of Birman et al. (US 2008/0213322 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach that their pigment particles are lipophilically or hydrophilically treated pigment particles.  However, Birman et al. teach that a number of difficulties may arise in uniformly dispersing pigment particles, especially finely divided pigments.  Untreated, many pigments, for example metal oxides such as iron oxide, titanium dioxide and zinc oxide, have significant surface reactivity which may be attributable to chemical reactivity either covalent or ionic, or to more physical phenomena such as adsorbability or accumulation of surface charge.  Such surface reactivity may interfere with the uniformity of an initial dispersion of the powder or may adversely impact the long-term stability of the end product.  The pigment particles may tend to couple covalently or electrochemically with other ingredients in the formulation or to agglomerate, which is to say to stick to each other in agglomerations or clumps.  The result may be a poor or unacceptable end product or a product which has limited shelf life owing to non-
Additionally, Birman et al. teach that surface tension and the hydrophilic nature of untreated inorganic pigments complicate incorporation into lipophilic systems, while strong oil absorption results in a negative impact on viscosity.  Finally untreated pigment particles, especially light particles of low density, cause serious dusting problems during handling of bulk material ([0006], [0007]).
Birman et al. teach that to overcome these problems, it has long been customary to surface treat pigments to render them hydrophobic and to enhance the handling, processing and performance of the pigment particles in finished products.  Typical coatings work by reducing the surface activity of the pigment particles, repelling water or other aqueous media, inhibiting agglomeration, reducing oil absorption and enhancing dispersibility of the powder particles in aqueous or oily media used in formulating finished products.  A satisfactory coating should cover each particle completely and more or less uniformly ([0008]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to lipophilically or hydrophilically treat the pigment powders according to Birman et al.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al. (US 2012/0087888 A1) in view of Eng et al. (US 2013/0022656 A1) and Birkel et al. (US 2009/0061004 A1) as applied to claims 1-5, 8-9, 13, 16-18, 27, 31-33 and 36 above, further in view of Mateu et al. (US 2011/0250151 A1).
The teachings of Pernodet et al. are discussed above and incorporated herein by reference.
Pernodet et al. do not explicitly teach hydrophilically treated wax particles.  However, Mateu et al. teach that achieving stability of a wax-containing emulsion, consistency and ease of use has been a challenge ([0004]).  Mateu et al. teach wax treated with sodium polyacrylate or sodium alginate, wherein the structure of particles of inventive powder embodiments aid in the particles having solubility in aqueous media and non-aqueous media, without an addition of heat.  It is believed that the intermolecular forces of dipole-induced dipole interaction enable the particles described herein to solubilize at room temperature or cooler, without an addition of heat ([0021]).  Mateu et al. teach that powder particles that include one or more waxes having a melt point within a range of 45 to 100 ºC or greater than 100 ºC and sodium polyacrylate or salts of sodium polyacrylate or both effectively form a lotion or cream or gel or coating when added to water at room temperature or a cooler temperature.  The results are surprising because it has heretofore required an addition of heat to mix waxes in water to make a lotion or cream or gel or coating ([0024]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to include hydrophilically treated wax particles according to Mateu et al. in .
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616